Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 27, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156240(51)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  HOME-OWNERS INSURANCE COMPANY,                                                                     Elizabeth T. Clement,
          Plaintiff-Appellee,                                                                                         Justices
  and
  AUTO-OWNERS INSURANCE COMPANY,
          Plaintiff,
                                                                    SC: 156240
  v                                                                 COA: 331934
                                                                    Ingham CC: 15-000025-CK
  RICHARD JANKOWSKI and JANET
  JANKOWSKI,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the time
  for filing their supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before August 3, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 27, 2018

                                                                               Clerk